DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawing was amended to correct an informality and is accepted.

Allowable Subject Matter
Claims 1, 4-2 allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” An apparatus for limiting movement of a wiring harness, a binding unit configured to bind a wiring harness that is electrically connected to a moving component that is configured to be movable relative to a vehicle body, the binding movable according to a movement of the moving component; and a guide track configured to guide a movement of the binding unit, wherein the guide track defines a movement path of the binding unit; wherein the binding unit includes a binder configured to encircle and bind an exterior surface of the wiring harness, and a slider connected to the binder, wherein the slider is configured to slide along the guide track: and wherein the slider has a guide cavity in which the guide track is received, and wherein a cross section of the guide cavity corresponds to a cross section of the guide track.”
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 12 with the allowable feature being:" An apparatus for limiting movement of a wiring harness, a binding unit configured to bind the wiring harness electrically connected to a moving component, the binding unit configured to be movable according to a movement of the moving component, the binding unit comprising: a binder configured to encircle and bind an exterior surface of the wiring harness; and a slider connected to the binder and including a guide cavity in which a guide track is received, wherein a cross section of the guide cavity corresponds to a cross section of the guide track, the slider is configured to slide along the guide track and wherein the guide track defines a movement path of the binding unit, the slider including a top wall attached to a bottom surface of the binder, a pair of sidewalls extending vertically from the top wall, and a pair of bottom walls extending from the pair of sidewalls."
Therefore, claim 12 is allowed.

Claims 4-11 and 13-22 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847  
                                                                                                                                                                                                      /TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847